Case: 5:18-cv-00433-REW-HAI Doc #: 51 Filed: 12/30/19 Page: 1 of 2 - Page ID#: 963




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                  CENTRAL DIVISION
                                     LEXINGTON

     TEDDY RYAN HACKER,                              )
                                                     )
           Plaintiff,                                )         No. 5:18-CV-433-REW
                                                     )
     v.                                              )
                                                     )                 ORDER
     MADISON COUNTY, et al.,                         )
                                                     )
           Defendants.                               )

                                        *** *** *** ***

           By two agreed orders, the Court has dismissed with prejudice Hacker’s claims

    against Defendants Aleisha White; Madison County, Kentucky d/b/a Madison County

    Detention Center; Doug Thomas, Jailer; Southern Health Partners, Inc.; Tami Hounshell;

    Roy B. Washington; and Kayla Frye n/k/a Kayla Imhoff. DE 48; DE 50. These dismissals

    applied to claims against all Defendants identified in DE 33, the operative complaint, with

    the exception of “Unknown John and/or Jane Does, Individually and in their official

    capacities as officers/employees and/or agents of Madison County, Kentucky, d/b/a

    Daviess County Detention Center.”

           Hacker filed the amended complaint on April 18, 2019. See DE 33. More than

    ninety days have now elapsed, and Hacker has not identified or served these Doe

    Defendants. Fed. R. Civ. P. 4(m), in relevant part, provides: “If a defendant is not served

    within 90 days after the complaint is filed, the court—on motion or on its own after notice

    to the plaintiff—must dismiss the action without prejudice against that defendant or order

    that service be made within a specified time. But if the plaintiff shows good cause for the

    failure, the court must extend the time for service for an appropriate period.” As a result,



                                                 1
Case: 5:18-cv-00433-REW-HAI Doc #: 51 Filed: 12/30/19 Page: 2 of 2 - Page ID#: 964




    the Court ORDERS Plaintiff to SHOW CAUSE why the Court should not dismiss all

    claims against the “Unknown John and/or Jane Does, Individually and in their official

    capacities as officers/employees and/or agents of Madison County, Kentucky, d/b/a

    Daviess County Detention Center,” pursuant to Rule 4(m) within 30 days. Failure to show

    cause will result in dismissal, without prejudice, of these claims and thus the full remaining

    case.

            This the 30th day of December, 2019.




                                                  2
